J-A22040-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 WELLS FARGO BANK NATIONAL                :     IN THE SUPERIOR COURT OF
 ASSOCIATION AS TRUSTEE FOR               :          PENNSYLVANIA
 ABFC 2006-OPT1 TRUST, ASSET              :
 BACKED FUNDING CORPORATION               :
 ASSET - BACKED CERTIFICATES,             :
 SERIES 2006-OPT1 C/O OCWEN               :
 LOAN SERVICING, LLC                      :
                                          :
                    Appellees             :
                                          :
              v.                          :
                                          :
 DENNIS K. DIXON AND HEATHER E.           :
 MERRITT                                  :
                                          :
                    Appellants            :         No. 83 MDA 2021

              Appeal from the Order Entered November 18, 2020
                In the Court of Common Pleas of Berks County
                       Civil Division at No(s): 15-14763


MEMORANDUM PER CURIAM:                               FILED MARCH 21, 2022

      Appellants, Dennis K. Dixon and Heather E. Merritt (husband and wife),

appeal pro se from the order entered in the Berks County Court of Common

Pleas, which denied their “petition to open/strike” the summary judgment

entered in favor of Appellee, Wells Fargo Bank National Association as Trustee

for ABFC 2006-OPT1 Trust, Asset Backed Funding Corporation Asset-Backed

Certificates, Series 2006-OPT1 c/o Ocwen Loan Servicing, LLC (“Wells Fargo”)

in this mortgage foreclosure action. We quash the appeal as untimely.

      This Court has previously set forth some of the relevant facts and

procedural history of this appeal as follows:

         On May 26, 2006, [Appellant Dixon] executed a promissory
J-A22040-21


       note for a loan of $252,000. The note was secured by a
       mortgage on a property at 639 Old Airport Road in Amity,
       Pennsylvania, executed the same day by both [Appellants].
       The lender and mortgagee was Option One Mortgage
       Corporation (“Option One”). There are two assignments of
       the mortgages, both representing a transfer from Option
       One under a later name, Sand Canyon Corporation, Appellee
       Wells Fargo, National Association as Trustee for ABFC 2006-
       OPT1 Trust, Asset Backed Funding Corporation Asset-
       Backed Certificates, Series 2006 OPT1: once on October 31,
       2013, and again on January 22, 2014.            The original
       mortgage and both assignments were recorded with the
       Berks County Recorder of Deeds. In the assignments, both
       assignor and assignee are listed with addresses as “c/o
       Ocwen Servicing, LLC.”         The officers signing both
       assignments were Ocwen employees.

       Appellant Dixon (the sole obligor on the note) failed to make
       payment due on April 1, 2013, and it appears that no
       payments have been made since that time. As a result,
       Wells Fargo filed a complaint in mortgage foreclosure on July
       6, 2015. After the trial court granted leave to effect service
       by posting, Appellants filed preliminary objections which the
       trial court overruled and dismissed. Appellants then filed a
       responsive pleading entitled “Combined Amended Answer to
       Wells Fargo’s Complaint and Combined New Matter (As
       affirmative Defenses) Filed as a Matter of Course Under
       Pa.R.C.P. 1028(c)(1).”

       On November 11, 2015, Appellants filed a 112-page
       document with the Record[er] of Deeds for Berks County
       titled “Notice of Counterfeit Assignment of Mortgage
       Instrument No. 2014006671 Recorded 03/24/2014,
       Evidenced by Forged Signature, False Representations, and
       Notary Fraud, Submitted for Recording by Terra Abstract
       and Stern & Eisenberg, PC (with Proof Attached)”
       (“Counterfeit Notice”).

       The trial court set a hearing for May 9, 2016, ordering
       Appellee to produce the original “wet ink” note and
       mortgage. At the hearing, Appellant Merritt did not appear,
       and Appellant Dixon, after inspecting the documents, did
       not deny his signature appeared on them. The trial court
       accordingly entered an order on May 12, 2016, finding that

                                   -2-
J-A22040-21


         Wells Fargo possesses the original note (“Note”) and
         mortgage. The trial court also struck Appellants’ “Combined
         Amended New Matter (As Affirmative Defenses),” as well as
         all allegations within Appellants’ “Combined Amended
         Answers” that relate to Appellants’ position that Wells Fargo
         lacks standing because of problems with the assignments.

Wells Fargo Bank National Association as Trustee for ABFC 2006-OPT1

Trust v. Dixon, No. 1143 MDA 2017, at 2 (Pa.Super. Sept. 18, 2018)

(unpublished memorandum) (quoting Trial Court Opinion, 9/18/17, at 1-3),

appeal denied, 654 Pa. 545, 216 A.3d 1019 (2019).

      On April 12, 2017, Wells Fargo moved for summary judgment. Wells

Fargo attached to its motion an affidavit from Sean Flannery, Contract

Management Coordinator from Ocwen Loan Servicing, LLC.           Mr. Flannery

stated in the affidavit that Appellants’ mortgage was assigned, and that

Appellants had failed to make payments since April 2013. Following a hearing,

the trial court granted summary judgment in favor of Wells Fargo on June 19,

2017. The trial court entered an in rem judgment in favor of Wells Fargo for

$318,274.16 (as of June 3, 2016), plus interest. The trial court also struck

Appellants’ “Counterfeit Notice” from the record and declared it void. This

Court affirmed the judgment in Wells Fargo’s favor on September 18, 2018,

and our Supreme Court denied allowance of appeal on July 22, 2019. See id.

      On October 7, 2019, Appellants filed a “petition to strike” the summary

judgment entered in favor of Wells Fargo. Wells Fargo filed a response on

October 25, 2019. On November 21, 2019, Appellants filed a supplement to

their petition to strike.   The court denied Appellants’ petition to strike on

                                      -3-
J-A22040-21


November 26, 2019.

      Appellants filed another “petition to open/strike judgment” on November

6, 2020. Wells Fargo responded on November 17, 2020. On November 18,

2020, the trial court denied Appellants’ petition. Appellants subsequently filed

a notice of appeal, which was docketed on January 8, 2021. On February 5,

2021, the trial court ordered Appellants to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b), which Appellants filed

on February 25, 2021. On April 19, 2021, this Court issued a rule to show

cause why the appeal should not be quashed as untimely.                Following

Appellants’ response, this Court discharged the rule and referred the issue to

the merits panel.

      Appellants raise the following issues for our review:

         Did the [trial] court err by failing to apply the Carpenter v.
         Longan, 83 U.S. 271 (1872) precedent to Appellee’s
         mortgage foreclosure, which established the common law
         rule that it is the note that must be assigned in order for
         Appellee to show it held enforceable interests in such note
         relative to Appellants, and to prove it had standing to
         foreclose against the mortgage?

         Since there are no note assignments to [Appellee], is the
         judgment against Appellant “void” under the Longan
         precedent?

         Did the [trial] court deprive Appellants of their real property
         absent due process and equal protection of applicable laws
         under the U.S. Constitution, by failing to strike the record-
         proven “void” judgment entered October 15, 2020 upon
         Appellants’ November 6, 2020 “petition to strike ‘void’
         judgment,” since the record does not support nor justify
         judgment?


                                      -4-
J-A22040-21


(Appellants’ Brief at 4).

      As a preliminary matter, we must address the timeliness of Appellants’

notice of appeal. The Rules of Appellate Procedure require that the notice of

appeal “shall be filed within 30 days after the entry of the order from which

the appeal is taken.” Pa.R.A.P. 903(a). In general, appellate courts do not

have the authority to enlarge the time for filing a notice of appeal. Pa.R.A.P.

105(b). This Court has explained:

         The rule provides of no exceptions. In fact, the rule
         emphasizes that the filing of a timely notice of appeal is the
         sine qua non of a proper appeal from a final order by stating
         that “[f]ailure of an appellant to take any step other than
         the timely filing of a notice of appeal does not affect the
         validity of the appeal. ...” This clearly implies that the only
         failure that does affect the validity of the appeal is the
         failure to file a timely notice of appeal. It is this failure that
         we have no jurisdiction to excuse.

Cubano v. Sheehan, 146 A.3d 791, 794 (Pa.Super. 2016) (emphasis in

original) (internal citation omitted).

      “Even when a party has filed an untimely notice of appeal, however,

appellate courts may grant a party equitable relief in the form of an appeal

nunc pro tunc in certain extraordinary circumstances,” including non-negligent

circumstances related to the appellant or his counsel. Criss v. Wise, 566 Pa.

437, 442, 781 A.2d 1156, 1159 (2001). To file an appeal nunc pro tunc on

these grounds, the appellant must show: (1) the appeal was filed late as a

result of non-negligent circumstances related to the appellant or his counsel,

(2) the notice of appeal was filed shortly after the expiration date, and (3) the


                                         -5-
J-A22040-21


appellee was not prejudiced by the delay. Vietri ex rel. Vietri v. Delaware

Valley High School, 63 A.3d 1281, 1284 (Pa.Super. 2013).

      “The exception for allowance of appeal nunc pro tunc in non-negligent

circumstances is meant to apply only in unique and compelling cases in which

the appellant has clearly established that [he] attempted to file an appeal, but

unforeseeable and unavoidable events precluded [him] from actually doing

so.” Criss, supra at 443, 781 A.2d at 1160. “[D]elays in the U.S. mail are

both foreseeable and avoidable[; thus, the] failure to anticipate a potential

delay in the mail [is] not such a non-negligent circumstance for which an

appeal nunc pro tunc may be granted.”              Id. at 444, 781 A.2d at 1160.

“[R]egardless of the season, an appellant has a duty to suspect delays when

mailing a notice of appeal.” Id. at 444 n.3, 781 A.2d at 1160 n.3 (reversing

Superior Court’s decision to remand for additional findings of fact related to

timeliness of notice of appeal where Ms. Wise’s counsel deposited notice of

appeal in mailbox on December 22nd and appeal was due at Prothonotary’s

office, approximately 30 miles away, on December 28th; failure to anticipate

potential   holiday   delay   in   mailing   did    not   constitute   non-negligent

circumstance to warrant grant of nunc pro tunc relief).

      Instantly, the trial court denied Appellants’ petition at issue on

November 18, 2020.        Therefore, Appellants had 30 days—until Friday,

December 18, 2020—to file a timely notice of appeal. See Pa.R.A.P. 903(a).

In response to this Court’s rule to show cause, Appellants explained the


                                       -6-
J-A22040-21


untimely filing of their notice of appeal, in pertinent part, as follows:

         The trial court’s Order was dated 11-18-20[.] That gave me
         until 12-18-20 to file our Notice of Appeal. I spoke with the
         Berks County Prothonotary’s office to confirm whether I
         could file the Notice in person. They said no due to COVID.
         It would have to be mailed. So mail it we did on 12-15-20
         via U.S. Certified Mail just in case the mail was not on time
         due to COVID, at least we would have preserved the mailing
         date. That provided 3-days for the Notice to reach the Berks
         County Prothonotary’s Office. (Copies of the green card
         front and back, with the certified mail receipt are attached).

         The mail historically takes 1 to 2-days and at most 3-days
         to move the 18 miles from Douglassville to Reading. But
         even if it took 3-days, that still would have put our Notice
         of Appeal in at the 30-day timeline for an appeal on 12-18-
         20.

         But for some reason, the U.S. Postal Service took “19-days”
         to deliver our Notice of Appeal to Reading on 01-07-21.
         (See the USPS tracking for green card article number
         confirming delivery on 01-07-21.) The Berks Prothonotary
         time stamped it on 01-08-21 at 10:54 a.m. But didn’t scan
         it into the system until 01-11-21 for some reason. (See
         cover page of the Notice of Appeal and filing fee receipt
         attached.) You will have to ask them why there was a delay
         in scanning, and of course no one from the Post Office will
         have any explanation for the tardy 19-day delivery to
         Reading.

         Lastly, the USPS tracking receipt attached, states that our
         mailing was “Delivered to Agent for Final Delivery.” We
         didn’t ask for any “agent” to be involved in the delivery! I
         checked the “Addressee” box on the green card for delivery
         instructions. (See attached copy of green card in top right
         corner.)

         So, since we did in fact do everything within the allotted 30-
         day window for filing a Notice of Appeal, and paid both the
         Berks Prothonotary and your office for our filing, the U.S.
         Postal Service saw to it that it would be a 19-day delay in
         delivering it, and involved an “agent” for final delivery no
         less, that we did not request on the green card.

                                      -7-
J-A22040-21



          This information should show more than enough “good
          cause” for not quashing the appeal, as we acted within the
          rules for filing an appeal. But due to outside factors beyond
          our control, we should not be punished for those factors
          causing an unexplained delay in getting our Notice to
          Reading for filing on 12-18-20.

(Response to Rule to Show Cause, filed 4/28/21, at 1-2) (emphasis in

original).

       Our review of the relevant tracking information confirms that Appellants’

notice of appeal was mailed on December 15, 2020, via First-Class Mail (with

a Certified Mail Receipt), at 1:17 PM from Douglassville, PA. The notice of

appeal arrived in Reading, PA for “final delivery” on January 7, 2021, at 11:33

AM.

       Notwithstanding Appellants’ contention that “historically” the mail takes

anywhere from one to three days to travel from Douglassville to Reading,

according to the United States Postal Service website, “[a]s a result of the

ongoing COVID-19 emergency, certain packages may take longer than usual

to arrive.”1 The COVID-19 alert regarding mailing delays was effective April

17, 2020, so it was in effect at the time Appellants mailed their notice of




____________________________________________


1     (See    USPS.COM    at   https://www.usps.com/ship/first-class-
mail.htm?_gl=1*1xywxow*_ga*MTk4NzY3Njg5OS4xNjQ2NzEyNDE3*_ga_3
NXP3C8S9V*MTY0NjcxMjQxNy4yLjEuMTY0NjcxNDU0My4w)      (Last    Visited
March 7, 2022).

                                           -8-
J-A22040-21


appeal.2 Just as the holidays can create mailing delays, Appellants should

have known that the ongoing COVID-19 pandemic might have caused mailing

delays beyond the “historical” one to three-day delivery window. See Criss,

supra. Additionally, the fact that Appellants were not permitted to enter the

courthouse to file their notice of appeal in person due to the COVID-19

pandemic does not change our result. Appellants do not indicate when they

spoke to the Berks County Prothonotary’s Office to inquire about whether they

could deliver the notice of appeal in person, but their response to the rule to

show cause suggests that they waited until the appeal period was only days

from expiring to gather this information.        Under these circumstances, we

cannot say that non-negligent circumstances exist to excuse Appellants’

untimely filing. See id. Accordingly, we quash the appeal as untimely.




____________________________________________


2 We note that on March 16, 2020, the Pennsylvania Supreme Court declared
a general, statewide judicial emergency until April 14, 2020, on account of
COVID-19. In re General Statewide Judicial Emergency, ___ Pa. ___,
228 A.3d 1281 (2020). The Order authorized the president judges in the
individual judicial districts to suspend time calculations for the purposes of
time computation relevant to court cases as well as time deadlines. Id. The
Supreme Court extended the judicial emergency in several supplemental
orders, directing that the emergency shall cease on June 1, 2020. See In re
General Statewide Judicial Emergency, ___ Pa. ___, 234 A.3d 408
(2020). Thus, no judicial emergency order was in effect when Appellants filed
their notice of appeal.

                                           -9-
J-A22040-21


     Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/21/2022




                          - 10 -